Citation Nr: 1128243	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for malignant melanoma, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to June 1977 and from August 1982 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, which denied service connection for malignant melanoma.  This matter was previously before the Board in December 2010 at which time it was remanded for additional development.  It is now returned to the Board.


FINDING OF FACT

Malignant melanoma was not incurred in or aggravated by service; did not become manifest to a compensable degree within one year following separation therefrom; nor has it been attributed to exposure to herbicides or any incident related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for malignant melanoma are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in September 2006, November 2006, and December 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for tumors may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for purposes of this presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).

In addition, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  Skin cancers (melanoma, basal, and squamous cell) are among the specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November 2, 1999).

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  See, also, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has malignant melanoma that is manifested as a result of his period of active service, to include exposure to Agent Orange during his tour of duty in the Republic of Vietnam.

A review of the Veteran's service treatment records reveals that in June 1971, he was treated for a mole of the scalp that was irritated by combing and cutting hair.  The preoperative diagnosis was dermal nevi.  The gross and micro diagnosis was compound nevi; skin of scalp; benign.

In January 1982, the Veteran was seen for a blister on his head, which was noted to be healing.

A retirement report of medical examination, dated in March 1984, shows that the Veteran skin and lymphatics was normal.  In this associated report of medical history, also dated in March 1984, the Veteran indicated that he had never had skin diseases.

Following service, a private medical record from Dermpath Diagnostics dated in October 2004 shows that the Veteran was diagnosed with melanoma, in situ, of the right superior forehead (with features of a dysplastic nevus, as well).

A VA examination report dated in January 2011 shows that the Veteran reported having had a blister on his head for a couple of days in service, however, he never had a blister on the occipital area where the compound nevus was or the right forehead scalp line where he had the malignant melanoma excised.  He also reported an atypical melanoma excision in November 2004; a suspicious lesion on the left lower anterior chest excision in August 2005; a melanoma excision later in August 2005; a lesion on the right medial calf biopsied in July 2006; subsequent lesions frozen off the forearm and back; five biopsies and several freezings of actinic keratosis; and treatment for actinic keratoses on his arms with liquid nitrogen in September 2010.  He also described having had a lot of sun exposure during infancy and adolescence without the use of sunscreen.  He added that the skin disability had not affected his job or his activities of daily living.

Following physical examination of the Veteran, the diagnoses included status post 
excision of melanoma from left anterior chest and right forehead; nevus cell nevus, occupying zero percent exposed body surface and one percent of total body surface; solar lentigo of arms and trunk occupying ten percent of the total body surface and less than one percent of exposed body surface; actinic keratotic lesions on the forearms occupying one tenth percent of the total body surface and zero percent of exposed body surface.

After reviewing the claims file in its entirety and taking into consideration of the notes and place and the site of the melanoma, the examiner opined that the Veteran's melanoma was less likely as not related to his military service and less likely than not occurred during his military service or was aggravated by military service.  He had a blister on the vertex of the head, and his melanoma was on the right frontal head.  He had a nevus cell nevus cut off from his scalp line that would be irritated when he combed his hair and had multiple nevus cell nevus on the trunk and arms that would normally arise from sun exposure.  The examiner added that the nevus cell nevus, actinic keratosis, solo elliptical, and malignant melanoma were less likely than not caused by Agent Orange exposure.  The examiner concluded that the malignant melanoma, actinic keratosis, nevus cell nevus, and solar lentigo were at least as likely as not related to sun exposure in infancy, early childhood, and  adolescence.

Initially, the Board will address the Veteran's contention that exposure to herbicides in service led to his current skin disorders.  While the record shows that the Veteran did serve in Vietnam and is presumed to have been exposed to herbicides, as noted above, skin cancers (melanoma, basal, and squamous cell) are not among the diseases subject to service connection on a presumptive basis pursuant to exposure to herbicides.  Consequently, service connection on a presumptive basis through exposure to herbicides is not warranted.  See 38 C.F.R. § 3.309(e).  Similarly, the medical evidence of record does not show that a tumor of the skin have become manifested to a compensable degree within one year from the date of separation from service.  As such, entitlement to service connection as a chronic disease under 
38 C.F.R. § 3.309(a) is also not warranted.

The Veteran's claim, however, may still be reviewed to determine whether service connection may be established on a direct basis.  As noted above, the Veteran's service treatment records showed that he was treated for a benign compound nevi in June 1971 and for a blister on his head in January 1982.  There is no evidence of record that the Veteran had manifested a chronic skin disorder, to include malignant melanoma, during his period of active service.  Moreover, his March 1984 retirement examination showed that his skin was normal, and that he denied ever having had skin diseases.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Following service, it is not until October 2004 that the Veteran was diagnosed with melanoma, in situ, of the right superior forehead, which is more than 20 years following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, the Board finds probative the January 2011 opinion of the VA examiner that concluded that the Veteran's melanoma was less likely related to service; that the nevus cell nevus, actinic keratosis, solo elliptical, and malignant melanoma were less likely caused by Agent Orange exposure; and that the malignant melanoma, actinic keratosis, nevus cell nevus, and solar lentigo were at least as likely as not related to sun exposure in infancy, early childhood, and  adolescence.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include the lay evidence provided by the Veteran as to the onset of symptoms, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has a current disorder  manifested by malignant melanoma as a result of his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of malignant melanoma or of any other chronic skin disorder) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with the asserted disorder until October 2004, and no competent medical evidence linking the asserted disorder to the Veteran's service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has current malignant melanoma that is related to active service are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for malignant melanoma.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for malignant melanoma, to include as secondary to exposure to herbicides, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


